 



Exhibit 10.5
AMENDED AND RESTATED
CONSULTING AGREEMENT
     This AMENDED AND RESTATED CONSULTING AGREEMENT (the “Agreement”) is made as
of December 28, 2007, to be effective as of the 1st day of November 2007
(“Effective Date”) by and between Ecology Coatings, Inc., a Nevada corporation
(the “Company”), and MDL Consulting Group, LLC, a Michigan limited liability
company (the “Consultant”).
R E C I T A L S :
     WHEREAS, the Company and the Consultant entered into a Consulting Agreement
on July 1, 2006 (the “Original Agreement”);
     WHEREAS, the Company desires to obtain Consultant’s consulting services as
set forth in this Agreement;
     WHEREAS, Consultant desires to provide such services to the Company
directly for a fee that will compensate Consultant for time spent for services
rendered and costs advanced by Consultant as contemplated in this Agreement; and
     WHEREAS, the parties hereto desire to amend, supersede and restate the
Original Agreement in its entirety as provided in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises and conditions hereinafter set forth, the parties agree as follows:
     1. Retention of Consultant. The Company hereby engages and retains
Consultant and Consultant hereby agrees to use Consultant’s best efforts to
render to the Company the consulting services for a term of thirty-six
(36) months commencing on the Effective Date of this Agreement (the “Term”).
     2. Consultant’s Services. Consultant’s services under this Agreement shall
consist of the following:
          2.1 Evaluate future financings, potential alliances and business
opportunities;
          2.2 Advise the Company regarding potential alliances, joint ventures,
joint development agreements and long-term strategic planning; and
          2.3 Assist in reviewing and evaluating the advisability, price or
structure of a proposed financing, or an acquisition or disposition of any of
the Company’s assets, upon the request of the Company.
     3. Payment for Services. The Company shall pay Consultant for the services
rendered hereunder as follows:

 



--------------------------------------------------------------------------------



 



          3.1 On or before November 30, 2007, the Company shall pay Consultant
Twelve Thousand Five Hundred dollars ($12,500);
          3.2 On or before December 21, 2007, the Company shall pay Consultant
Nineteen Thousand Five Hundred dollars ($19,500);
          3.3 Commencing on January 1, 2008 and on the first day of each month
each month thereafter during the Term of this Agreement, the Company shall pay
Consultant Sixteen Thousand dollars ($16,000) per month; and
          3.4 The Company shall issue the Consultant options exercisable to
purchase one hundred thousand (100,000) shares of Common Stock (each an
“Option”) under the Company’s 2007 Stock Option and Restricted Stock Plan. The
exercise price of the Options will be the closing price of the stock on the date
of this Agreement, December 20, 2017. Each Option will be exercisable until
December 19, 2017. Twenty-five thousand (25,000) of the Options will be
exercisable on and after June 20, 2008; twenty-five thousand (25,000) of the
Options will be exercisable on and after December 20, 2008; twenty-five thousand
(25,000) of the Options will be exercisable on and after June 20, 2009; and the
remaining twenty-five thousand (25,000) of the Options will be exercisable on
and after December 20, 2009. The Options shall be deemed to have a value of
$.001 each.
          3.5 The Company will reimburse Consultant for all direct expenses
incurred by Consultant in performing such services. Consultant shall obtain the
approval of the Company prior to incurring any expenses. Consultant will tender
requests for reimbursement to the Company and the Company will make the
reimbursement to Consultant within ten (10) days after its receipt of written
notification.
     4. Consultant’s Time Commitment. Consultant shall devote such time as
reasonably requested by the Company for consultation, advice and assistance on
matters described in this Agreement and provide the same in such form as the
Company requests. The Company agrees that Consultant shall not be prevented or
barred from rendering services similar or dissimilar in nature for and on behalf
of any person, firm or corporation other than the Company.
     5. Independent Contractor. The relationship created under this Agreement is
that of Consultant acting as an independent contractor. The parties acknowledge
and agree that Consultant shall have no authority to, and shall not, bind the
Company to any agreement or obligation with any third party. Consultant is not
providing legal or accounting services or services as a broker/dealer.
     6. Nondisclosure of Confidential Information. Consultant shall maintain as
secret and confidential all valuable information heretofore or hereafter
acquired, developed or used by the Company relating to its business, operations,
employees and customers that may give the Company a competitive advantage in its
industry (all such information is hereinafter referred to as “Confidential
Information”). The parties recognize that, by reason of Consultant’s duties
under this Agreement, Consultant may acquire Confidential Information.
Consultant recognizes that all such Confidential Information is the property of
the Company. During the term of Consultant’s engagement by the Company,
Consultant shall exercise all due and diligent precautions to protect the
integrity of any or all of the Company’s documents containing Confidential
Information. In

- 2 -



--------------------------------------------------------------------------------



 



consideration of the Company entering into this Agreement, Consultant shall not,
directly or indirectly, use, publish, disseminate or otherwise disclose any
Confidential Information obtained during Consultant’s engagement by the Company
without the prior written consent of the Company. The parties agree that this
Paragraph 6 shall survive the termination of this Agreement.
     7. Communications with Consultant. Consultant will not independently
conduct a due diligence review of the Company and will, to a great extent, be
relying upon information provided by the Company in rendering services under
this Agreement.
     8. Exculpation of Liability and Indemnification. All decisions with respect
to consultations or services rendered by Consultant for transactions negotiated
for and presented to the Company by Consultant shall be those of the Company,
and Consultant shall have no liability with respect to such decisions. In
connection with the services Consultant renders under this Agreement, the
Company indemnifies and holds Consultant harmless against any and all losses,
claims, damages and liabilities and the expense, joint and several, to which
Consultant may become subject and will reimburse Consultant for any legal and
other expenses, including attorney’s fees and disbursements incurred by
Consultant in connection with investigating, preparing or defending any actions
commenced or threatened or claim whatsoever, whether or not resulting in the
liability, insofar as such are based upon the information the Company has
supplied to Consultant under this Agreement. In connection with the services
Consultant renders under this Agreement, Consultant indemnifies and holds the
Company harmless against any and all losses, claims, damages and liabilities and
the expense, joint and several, to which Company may become subject and will
reimburse Company for any legal and other expenses, including attorney’s fees
and disbursements incurred by the Company in connection with investigating,
preparing or defending any actions commenced or threatened or claim whatsoever,
whether or not resulting in the liability, insofar as such losses, claims,
damages and liabilities are based upon or in connection with the services
Consultant has rendered under this Agreement.
     9. Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
contained herein.  There are no representations or warranties other than as
shall be set forth in this Agreement.
     10. Waiver. No waiver or modification of this Agreement shall be valid
unless in writing and signed by the parties to this Agreement.
     11. Notices. All notices, consents, requests, demands and offers required
or permitted to be given under this Agreement will be in writing and will be
considered properly given or made when personally delivered to the party
entitled thereto, or when mailed by certified United States mail, postage
prepaid, return receipt requested, addressed to the addresses appearing in this
Agreement.  A party may change his address by giving notice to the other party
to this Agreement.
     12. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, but all of which, taken
together, shall constitute one agreement.  It shall not be required that any
single counterpart hereof be signed by the parties, so long as each party signs
any counterpart of this Agreement.

- 3 -



--------------------------------------------------------------------------------



 



     13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan.
     14. Attorneys’ Fees. In case of any action or proceeding to compel
compliance with, or for a breach of, any of the terms and conditions of this
Agreement, the prevailing party shall be entitled to recover from the losing
party all costs of such action or proceeding, including, but not limited to,
reasonable attorneys’ fees.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement to be
effective as of the day and year first above written.

              ECOLOGY COATINGS, INC.,
a Nevada corporation
 
       
 
  By:    
 
 
 
 
  Name:    
 
 
 
 
  Its:    
 
 
 
 
       
 
  Address:   35980 Woodward Ave., Suite 200
 
      Bloomfield Hills, Michigan 48304
 
            MDL CONSULTING GROUP, LLC,
a Michigan limited liability company
 
       
 
  By:    
 
 
 
 
 
Denise Lachman
 
  Its: Managing Member
 
       
 
  Address:   4460 Dow Ridge
 
      Orchard Lake, Michigan 48324

- 4 -